DETAILED ACTION
Continued Examination Under 37 CFR 1.114	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/19/2022 has been entered.

Response to Amendment
The Amendment filed on January 19, 2022 has been entered. Claims 1-34 remain pending in the application. Applicant’s arguments with respect to the 103 rejections of claims 1-34 have been fully considered but they are not persuasive. The declaration under 37 CFR 1.132 filed 01/19/2022 is insufficient to overcome the rejections of claims 1-34 based upon Lee (US 3,710,536) and Louis (US 5,979,145) as set forth in the last Office action because: (a) the entire declaration was written under the assumption that the stacks of Lee and Louis are low-density stacks which are only compressed in their elastic phase of compression, but no evidence has been provided to prove that this is in fact the case (the stacks of Lee and Louis could easily be high-density stacks which are compressed in their elastic-and-plastic phase of compression); (b) no explanation/nexus has been provided as to how/why a low-density stack of ATMOS material corresponds to the stacks of Lee and Louis and thus there is no guarantee that the stacks of Lee and Louis behave similar to the low-density stack of ATMOS material and that the tests performed on the low-density stack of ATMOS material are representative of the stacks of Lee and Louis; (c) the test results for the low-density stack of ATMOS material are not comparable to the test results for the high-density stack of ATMOS material because the two stacks were not compressed the same amount (the low-density stack of ATMOS material was compressed to 92% of the packing height of H0 while the high-density stack of ATMOS material was compressed to 68% of the packing height of H0) and thus the affiant has not proven that over-compressing a high-density stack results in a much greater reduction in springback force than over-compressing a low-density stack; and (d) no evidence has been provided which suggests that compressing the stacks of Lee and Louis to a density in the claimed ranges 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 3,710,536), hereinafter Lee.
Regarding claim 1, Lee discloses a method for forming a package (12 and 14 collectively in Figure 4) comprising a stack (12) of absorbent tissue paper material (13 in Figures 1-4) and a packaging (14),
the tissue paper material (13) in said stack (12) forming panels having a length, and a width perpendicular to said length (apparent when Figure 1 is viewed in relation to Figure 2), said panels being piled on top of each other to form a height extending between a first end surface (top surface of 12 in Figure 1) and a second end surface (bottom surface of 12 in Figure 1) of the stack (12) (apparent from Figure 1), and
the packaging (14) encircling the stack (12) so as to maintain the stack (12) in a compressed condition in said package (12 and 14 collectively) without a clearance space between the packaging (14) and a top and bottom of the stack (12) (apparent from Figure 4), with a selected packing density D0 (the density of 12 after the height of 12 has slightly expanded from the height it has at discharge of the package from compression belts 19 and 20, as described in Col. 7 lines 10-16) of said stack (12), and a selected packing height H0 (the height of 12 after the height of 12 has slightly expanded from the height it has at discharge of the package from compression belts 19 and 20, as described in Col. 7 lines 10-16); 

- forming said stack (12) of absorbent tissue paper material (13) (Col. 2 line 54 – Col. 3 line 4, Col. 1 lines 59-66);
- compressing each portion of said stack (12) in a direction along said height to assume a temporary height H1 (the height of 12 at the right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) being c1 x H0 (because H0 is greater than H1, since the height of 12 slightly expands from the height it has at discharge of the package from compression belts 19 and 20, as described in Col. 7 lines 10-16) (Col. 1 line 59 – Col. 2 line 17, Col. 6 lines 40-46, and Col. 7 lines 10-16); and
- applying said packaging (14) to the stack (12) (Col. 2 lines 2-18, Col. 6 line 47 – Col. 7 line 16),
wherein a springback force exterted by the stack (12) towards the packaging (14) is less than a springback force exerted by a similar stack that is compressed directly to the packing height H0 without a preceding step of temporary compression to the temporary height H1 (inherent because stack 12 is compressed to a height H1 that is smaller than the final height H0 of stack 12, Col. 7 lines 10-16).
However, Lee does not expressly disclose: said absorbent tissue paper material is a dry crepe material, and said selected packing density D0 is between 0.30 and 0.95 kg/dm3, or alternatively said absorbent tissue paper material is a structured tissue material, and said selected packing density D0 is between 0.20 and 0.75 kg/dim3, or alternatively said absorbent tissue paper material is a combination material, comprising at least a dry crepe material and at least a structured tissue material, and the selected packing density D0 is between 0.25 and 0.80 kg/dm3; and c1 is between 0.30 and 0.95.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a dry crepe material, a structured tissue material, or a combination material comprising at least a dry crepe material and at least a structured tissue material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0016-0021, 0046-0052, 0190, and 0197 of the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected the selected packing density D0 to be between 0.30 and 0.95 kg/dm3 (when the absorbent tissue paper material is a dry crepe material), 0.20 and 0.75 kg/dm3 (when the absorbent tissue paper material is a structured tissue material), or 0.25 and 0.80 kg/dm3 (when the absorbent tissue paper material is a combination material) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow a greater amount of absorbent tissue paper material to be stored in a smaller volume/space. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0016, 0018, and 0020 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
It further would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected c1 to be between 0.30 and 0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the force that the stack (12 of Lee) exerts on the packaging (14 of Lee) after the stack expands inside the packaging after discharge of the package from compression belts 19 and 20, increase the time it takes for the stack to expand to the packing height H0 after discharge of the package from compression belts 19 and 20, and increase the vertical distance that the stack expands to reach the packing height H0 after discharge of the package from compression belts 19 and 20. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0014, 0106, 0152, and 0176 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 2, Lee teaches all the limitations of the claim as stated above but does not expressly teach: c1 is between 0.30 and 0.90.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected c1 to be between 0.30 and 0.90, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves In re Aller, 105 USPQ 233. Please note that in Paragraphs 0042 and 0109 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 3, Lee teaches all the limitations of the claim as stated above except: the absorbent tissue paper material is a dry crepe material, and the selected packing density D0 is between 0.30 and 0.65 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a dry crepe material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0016, 0017, and 0046 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Lee, as modified above, teaches all the limitations of the claim as stated above except: the selected packing density D0 is between 0.30 and 0.65 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected the selected packing density D0 to be between 0.30 and 0.65 kg/dm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow a greater amount of absorbent tissue paper material to be stored in a smaller volume/space. In re Aller, 105 USPQ 233. Please note that in Paragraph 0017 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 4, Lee teaches all the limitations of the claim as stated above except: the absorbent tissue paper material is a structured tissue material, and the selected packing density D0 is between 0.20 and 0.50 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a structured tissue material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0018, 0019, and 0046-0048 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Lee, as modified above, teaches all the limitations of the claim as stated above except: the selected packing density D0 is between 0.20 and 0.50 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected the selected packing density D0 to be between 0.20 and 0.50 kg/dm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow a greater amount of absorbent tissue paper material to be stored in a smaller volume/space. In re Aller, 105 USPQ 233. Please note that in Paragraph 0019 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 5, Lee teaches all the limitations of the claim as stated above but does not expressly teach: the absorbent tissue paper material is a combination material, comprising at least a dry crepe material and at least a structured tissue material, and the selected packing density D0 is between 0.25 and 0.55 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a combination material, comprising at least a dry crepe material and at least a structured tissue material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0020, 0021, 0046, 0049, 0050, 0052, 0190, and 0197 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Lee, as modified above, teaches all the limitations of the claim as stated above except: the selected packing density D0 is between 0.25 and 0.55 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected the selected packing density D0 to be between 0.25 and 0.55 kg/dm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow a greater amount of absorbent tissue paper material to be stored in a smaller volume/space. In re Aller, 105 USPQ 233. Please note that in Paragraph 0021 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 6, Lee teaches all the limitations of the claim as stated above except: the structured tissue paper material is a TAD (Through-Air-Dried) material, an UCTAD (Uncreped-Through-Air-Dried) material, an ATMOS (Advanced-Tissue-Molding-System) material, or a NTT material.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the structured tissue paper material to be a TAD (Through-Air-Dried) material, an UCTAD (Uncreped-Through-Air-Dried) material, an ATMOS (Advanced-Tissue-Molding-System) material, or a NTT material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0048 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 7, Lee teaches all the limitations of the claim as stated above except: the absorbent tissue paper material is a combination material comprising at least one ply of a structured tissue material and one ply of a dry crepe material.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a combination material In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0050 and 0197 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 8, Lee discloses that said step of compressing each portion of said stack (12) in a direction along said height to assume a temporary height H1 (the height of 12 at the right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) is performed by simultaneous compression of all portions of said stack (12) to said temporary height H1 (because all portion of stack 12 are simultaneously compressed to temporary height H1 at the non-inclined horizontal right end of compression belts 19 and 20 in Figure 1, or because all portion of stack 12 are simultaneously compressed at least to some extent as stack 12 travels along the inclined portion of compression belt 20).
Regarding claim 9, Lee discloses that said step of compressing each portion of said stack (12) in a direction along said height to assume a temporary height H1 (the height of 12 at the right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) is performed by consecutive compression of each portion of said stack (12) to said temporary height (because the portions of stack 12 consecutively reach the maximum amount of compression as stack 12 travels along the inclined portion of compression belt 20).
Regarding claim 10, Lee discloses that said consecutive compression is performed by feeding of said stack (12) through an inclined passage (the inclined passage between compression belts 19 and 20 shown in Figure 1) (Col. 6 lines 40-46, Col. 1 line 59 – Col. 2 line 17, and Col. 7 lines 10-16).
Regarding claim 11, Lee discloses that said step of compressing each portion of said stack (12) in a direction along said height to assume a temporary height H1 (the height of 12 at the right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) is performed while the stack (12) is stationary (because stack 12 remains stationary relative to belt 19 while each portion of stack 12 is compressed).
Regarding claim 12, Lee discloses that said step of compressing each portion of said stack (12) in a direction along said height to assume a temporary height H1 (the height of 12 at the right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) is performed while the stack (12) is moving (because stack 12 moves relative to 34/89/81/101/115/113/109 while each portion of stack 12 is compressed).
Regarding claim 13, Lee teaches all the limitations of the claim as stated above but does not expressly teach: said step of compressing each portion of said stack in a direction along said height to assume a temporary height H1 is adapted to maintain said height H1 for a time period greater than 0 but less than 10 min.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the step of compressing each portion of said stack in a direction along said height to assume a temporary height H1 so that it is adapted to maintain said height H1 for a time period greater than 0 but less than 10 min, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0065 and 0115 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 27, Lee teaches a package (12 and 14 collectively) comprising a stack (12) and a packaging (14) as provided by the method in accordance with claim 1 (see 103 rejection of claim 1 above).
Regarding claim 28, Lee teaches all the limitations of the claim as stated above except: the absorbent tissue paper material is a dry crepe material, and the selected packing density D0 is between 0.35 and 0.65 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a dry crepe material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that 
Lee, as modified above, teaches all the limitations of the claim as stated above except: the selected packing density D0 is between 0.35 and 0.65 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected the selected packing density D0 to be between 0.35 and 0.65 kg/dm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow a greater amount of absorbent tissue paper material to be stored in a smaller volume/space. In re Aller, 105 USPQ 233. Please note that in Paragraph 0017 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 29, Lee teaches all the limitations of the claim as stated above except: the absorbent tissue paper material is a structured tissue material, and the selected packing density D0 is between 0.23 and 0.50 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a structured tissue material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0018, 0019, and 0046-0048 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Lee, as modified above, teaches all the limitations of the claim as stated above except: the selected packing density D0 is between 0.23 and 0.50 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected the selected packing density D0 to be between 0.23 and 0.50 kg/dm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow a greater amount of absorbent tissue paper material to be stored in a smaller volume/space. In re Aller, 105 USPQ 
Regarding claim 30, Lee teaches all the limitations of the claim as stated above but does not expressly teach: the absorbent tissue paper material is a combination material, comprising at least a dry crepe material and at least a structured tissue material, and the selected packing density D0 is between 0.30 and 0.55 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a combination material, comprising at least a dry crepe material and at least a structured tissue material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0020, 0021, 0046, 0049, 0050, 0052, 0190, and 0197 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Lee, as modified above, teaches all the limitations of the claim as stated above except: the selected packing density D0 is between 0.30 and 0.55 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected the selected packing density D0 to be between 0.30 and 0.55 kg/dm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow a greater amount of absorbent tissue paper material to be stored in a smaller volume/space. In re Aller, 105 USPQ 233. Please note that in Paragraph 0021 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nelvig et al. (US 2013/0269893), hereinafter Nelvig.
Regarding claims 15-17, Lee teaches all the limitations of the claim as stated above except: said stack is a stack of folded absorbent tissue paper material; said folded absorbent tissue paper material is in the form of a continuous web; and the continuous web is Z-folded.
Nelvig teaches that it was known to provide a stack (“stack” mentioned in Paragraphs 0060 and 0061) of folded absorbent tissue paper material (“continuous web” mentioned in Paragraph 0061) (Paragraphs 0060 and 0061), wherein said folded absorbent tissue paper material (“continuous web” mentioned in Paragraph 0061) is in the form of a continuous web (“continuous web” mentioned in Paragraph 0061) (Paragraphs 0060 and 0061), and wherein the continuous web (“continuous web” mentioned in Paragraph 0061) is Z-folded (Paragraphs 0060 and 0061), in order to allow desired lengths of individual tissue paper material (“individual towels” mentioned Paragraphs 0060 and 0061) to be easily separated from the stack (Paragraphs 0060 and 0061).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lee to incorporate the teachings of Nelvig by substituting the stack (12) of Nelvig for a stack of folded absorbent tissue paper material, wherein said folded absorbent tissue paper material is in the form of a continuous web, and wherein the continuous web is Z-folded, because doing so would achieve the predictable result of allowing desired lengths of individual tissue paper material to be easily separated from the stack. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 14, 18-26, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 3,710,536), hereinafter Lee, in view of Michler et al. (US 2015/0078876), hereinafter Michler.
Regarding claim 14, Lee, as modified for claim 1, teaches all the limitations of the claim as stated above except: said step of forming said stack comprises: forming a log of absorbent tissue paper material, the log comprising tissue paper material for at least two, corresponding stacks, and cutting said log to form said stack.
Michler teaches that it was known to: form a log (104 in Figure 1) of absorbent tissue paper material (Paragraph 0061), the log (104) comprising tissue paper material for at least two, corresponding 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lee to incorporate the teachings of Michler so that said step of forming said stack comprises: forming a log of absorbent tissue paper material, the log comprising tissue paper material for at least two, corresponding stacks, and cutting said log to form said stack, because doing so would achieve the predictable result of quickly and easily forming a plurality of stacks from the single log. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 18, Lee discloses an apparatus (11 in Figure 1) for forming a package (12 and 14 collectively in Figure 4) comprising a stack (12) of absorbent tissue paper material (13 in Figures 1-4) and a packaging (14),
the tissue paper material (13) in said stack (12) forming panels having a length, and a width perpendicular to said length (apparent when Figure 1 is viewed in relation to Figure 2), said panels being piled on top of each other to form a height extending between a first end surface (top surface of 12 in Figure 1) and a second end surface (bottom surface of 12 in Figure 1) of the stack (12) (apparent from Figure 1), and
the packaging (14) being adapted to maintain the stack (12) in a compressed condition with a selected packing height H0 (the height of 12 after the height of 12 has slightly expanded from the height it has at discharge of the package from compression belts 19 and 20, as described in Col. 7 lines 10-16) (Col. 2 lines 2-18, Col. 6 line 47 – Col. 7 line 16),
the apparatus (11) comprising:
- a compressing unit (19 and 20 collectively in Figure 1) for compressing said stack (12) in a direction along said height to a compacted height H1 (the height of 12 at the right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) being c1×H0 (because H0 is greater than H1, since the height of 12 slightly expands from the height it has at discharge of the package from compression belts 19 and 20, as described in Col. 7 lines 10-16), such that each portion of said stack (12) is subject to a compacting pressure PC (Col. 1 line 59 – Col. 2 line 17, Col. 6 lines 40-46, and Col. 7 lines 10-16); and
after the height of 12 has slightly expanded from the height it has at discharge of the package from compression belts 19 and 20, as described in Col. 7 lines 10-16) in said package (12 and 14 collectively) without a clearance space between the packaging (14) and a top and bottom of the stack (12) (as shown in Figure 4, Col. 6 line 47 – Col. 7 line 16).
However, Lee does not disclose: the apparatus comprises: stack forming members for forming the stack of absorbent tissue paper material; c1 is between 0.30 and 0.95; and the compacting pressure PC is at least 1 kPa.
Michler teaches that it was known to provide an apparatus with: stack forming members (102 and 106 in Figure 1) for quickly and easily forming a stack (108 in Figure 1) of absorbent tissue paper material by forming and then cutting a log (104 in Figure 1) into a plurality of stacks (108) (Paragraphs 0061 and 0063).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the apparatus (11) of Lee with: stack forming members for forming the stack (12 of Lee) of absorbent tissue paper material, because doing so would achieve the predictable results of quickly and easily forming the stack (12 of Lee) of absorbent tissue paper material by forming and then cutting a log into a plurality of stacks (12 of Lee) using the stack forming means. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Lee in view of Michler teaches all the limitations of the claim as stated above but does not expressly teach: c1 is between 0.30 and 0.95; and the compacting pressure PC is at least 1 kPa.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified c1 to be between 0.30 and 0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the force that the stack (12 of Lee) exerts on the packaging (14 of Lee) after the stack expands inside the packaging after discharge of the package from compression belts 19 and 20, increase the time it takes for the stack to expand to the packing height H0 after discharge of the package from compression belts 19 and 20, and increase the vertical distance In re Aller, 105 USPQ 233. Please note that in Paragraphs 0014, 0106, 0152, and 0176 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
It further would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the compacting pressure PC to be at least 1 kPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow the stack (12 of Lee) to be compressed more quickly and easily, and allow the stack to be compressed to higher densities and/or smaller heights. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0106 and 0176 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 19, Lee in view of Michler teaches all the limitations of the claim as stated above but does not expressly teach: c1 is between 0.30 and 0.90.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected c1 to be between 0.30 and 0.90, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the force that the stack (12 of Lee) exerts on the packaging (14 of Lee) after the stack expands inside the packaging after discharge of the package from compression belts 19 and 20, increase the time it takes for the stack to expand to the packing height H0 after discharge of the package from compression belts 19 and 20, and increase the vertical distance that the stack expands to reach the packing height H0 after discharge of the package from compression belts 19 and 20. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0042 and 0109 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 20, Lee discloses that said compressing unit (19 and 20 collectively) is adapted to perform simultaneous compression of all portions of said stack (12) to said compacted height H1 (the height of 12 at the right end of compression belts 19 and 20 prior to discharge of the package from right end of compression belts 19 and 20 in Figure 1, or because all portion of stack 12 are simultaneously compressed at least to some extent as stack 12 travels along the inclined portion of compression belt 20).
Regarding claim 21, Lee discloses that said compressing unit (19 and 20 collectively) is adapted to perform consecutive compression of each portion of said stack (12) to said compacted height H1 (the height of 12 at the right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) (because the portions of stack 12 consecutively reach the maximum amount of compression as stack 12 travels along the inclined portion of compression belt 20).
Regarding claim 22, Lee discloses that said compressing unit (19 and 20 collectively) comprises feeding members (19 and 20) for feeding said stack (12) through an inclined passage (the inclined passage between compression belts 19 and 20 shown in Figure 1) (Col. 6 lines 40-46, Col. 1 line 59 – Col. 2 line 17, and Col. 7 lines 10-16).
Regarding claim 23, Lee discloses that said compressing unit (19 and 20 collectively) is adapted to perform said compressing while said stack (12) is stationary (because stack 12 remains stationary relative to belt 19 while each portion of stack 12 is compressed).
Regarding claim 24, Lee discloses that said compressing unit (19 and 20 collectively) is adapted to perform said compressing while said stack (12) is moving (because stack 12 moves relative to 34/89/81/101/115/113/109 while each portion of stack 12 is compressed).
Regarding claim 25, Lee in view of Michler teaches all the limitations of the claim as stated above but does not expressly teach: said compressing unit is adapted to maintain said height H1 for a time period greater than 0 but less than 10 min.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the compressing unit so that it is adapted to maintain said height H1 for a time period greater than 0 but less than 10 min, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0065 and 0115 of the Patent 
Regarding claim 26, Lee in view of Michler teaches that said stack forming members (102 and 106 of Michler) comprise:
- log forming members (102 of Michler) for forming a log (104 of Michler) of absorbent tissue paper material, the log (104 of Michler) comprising tissue paper material for at least two, similar stacks (12 of Lee) (Paragraph 0061 of Michler), and
- cutting members (teeth of saw 106 of Michler) for cutting said log (104 of Michler) to form said stack (12 of Lee) (Paragraph 0063 of Michler).
Regarding claim 31, Lee in view of Michler teaches all the limitations of the claim as stated above but does not expressly teach: said compressing unit is adapted to maintain said height H1 for a time period greater than 0 but less than 60 s.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the compressing unit so that it is adapted to maintain said height H1 for a time period greater than 0 but less than 60 s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0065, 0115, and 0186 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 32, Lee in view of Michler teaches all the limitations of the claim as stated above but does not expressly teach: said compressing unit is adapted to maintain said height H1 for a time period greater than 0 but less than 20 s.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the compressing unit so that it is adapted to maintain said height H1 for a time period greater than 0 but less than 20 s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0065, 0115, and 0186 of the Patent .

Claims 1 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Louis et al. (US 5,979,145), hereinafter Louis.
Regarding claim 1, Louis discloses a method for forming a package (1 and the “sheath” formed from films 25 in Figure 1, collectively) comprising a stack (1 in Figure 1) of absorbent tissue paper material (2 in Figures 1) and a packaging (the “sheath” formed from films 25) (Col. 5 line 64 – Col. 7 line 6),
the tissue paper material (2) in said stack (1) forming panels (2) having a length, and a width perpendicular to said length (apparent when Figure 5), said panels (2) being piled on top of each other to form a height extending between a first end surface (top surface of 1 in Figures 1 and 5) and a second end surface (bottom surface of 1 in Figures 1 and 5) of the stack (1) (apparent from Figures 1 and 5), and
the packaging (the “sheath” formed from films 25) encircling the stack (1) so as to maintain the stack (1) in a compressed condition in said package (1 and the “sheath” formed from films 25, collectively) without a clearance space between the packaging (the “sheath” formed from films 25) and a top and bottom of the stack (1) (clear from Figures 5 and 1, Col. 5 lines 51-63), with a selected packing density D0 (the density of 1 after the height of 1 has reexpanded from the height it has at discharge of the package from the packaging line shown in Figure 1, as described in Col. 5 lines 45-50 and Col. 2 lines 58-60) of said stack (1), and a selected packing height H0 (the height of 1 after the height of 1 has reexpanded from the height it has at discharge of the package from the packaging line, as described in Col. 5 lines 45-50 and Col. 2 lines 58-60); 
the method comprising:
- forming said stack (1) of absorbent tissue paper material (2) (Col. 3 line 61 – Col. 4 line 3);
- compressing each portion of said stack (1) in a direction along said height to assume a temporary height H1 (the height of 1 at the right end of the packaging line shown in Figure 1 prior to discharge of the package from the packaging line) being c1 x H0 (because H0 is greater than H1, since reexpands from the height it has at discharge of the package from the packaging line, as described in Col. 5 lines 45-50 and Col. 2 lines 58-60) (Col. 4 lines 16-30); and
- applying said packaging (the “sheath” formed from films 25) to the stack (1) (Col. 5 line 64 – Col. 7 line 6),
wherein a springback force exterted by the stack (1) towards the packaging (the “sheath” formed from films 25) is less than a springback force exerted by a similar stack that is compressed directly to the packing height H0 without a preceding step of temporary compression to the temporary height H1 (inherent because stack 1 is compressed to a height H1 that is smaller than the final height H0 of stack 1, Col. 5 lines 45-50 and Col. 2 lines 58-60).
However, Louis does not expressly disclose: said absorbent tissue paper material is a dry crepe material, and said selected packing density D0 is between 0.30 and 0.95 kg/dm3, or alternatively said absorbent tissue paper material is a structured tissue material, and said selected packing density D0 is between 0.20 and 0.75 kg/dim3, or alternatively said absorbent tissue paper material is a combination material, comprising at least a dry crepe material and at least a structured tissue material, and the selected packing density D0 is between 0.25 and 0.80 kg/dm3; and c1 is between 0.30 and 0.95.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a dry crepe material, a structured tissue material, or a combination material comprising at least a dry crepe material and at least a structured tissue material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0016-0021, 0046-0052, 0190, and 0197 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected the selected packing density D0 to be between 0.30 and 0.95 kg/dm3 (when the absorbent tissue paper material is a dry crepe material), 0.20 and 0.75 kg/dm3 (when the absorbent tissue paper material is a structured tissue material), or 0.25 and 0.80 kg/dm3 (when the absorbent tissue In re Aller, 105 USPQ 233. Please note that in Paragraphs 0016, 0018, and 0020 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
It further would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected c1 to be between 0.30 and 0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the force that the stack (1 of Louis) exerts on the packaging (the “sheath” formed from films 25 of Louis) after the stack expands inside the packaging after discharge of the package from the packaging line shown in Figure 1, increase the time it takes for the stack to expand to the packing height H0 after discharge of the package from the packaging line, and increase the vertical distance that the stack expands to reach the packing height H0 after discharge of the package from the packaging line. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0014, 0106, 0152, and 0176 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 33, Louis discloses that the stack (1) is compressed by decreasing a distance between parallel surfaces (the bottom surface of plate 5 and the top surface of plate 3 in Figure 1), between which the stack (1) is disposed, in a direction perpendicular to the parallel surfaces (apparent from Figure 1, Col. 4 lines 7-30).

Claims 18 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Louis et al. (US 5,979,145), hereinafter Louis, in view of Michler et al. (US 2015/0078876), hereinafter Michler.
Regarding claim 18, Louis discloses an apparatus (shown in Figure 1) for forming a package (1 and the “sheath” formed from films 25 in Figure 1, collectively) comprising a stack (1 in Figure 1) of absorbent tissue paper material (2 in Figures 1) and a packaging (the “sheath” formed from films 25) (Col. 5 line 64 – Col. 7 line 6),

the packaging (the “sheath” formed from films 25) being adapted to maintain the stack (1) in a compressed condition with a selected packing height H0 (the height of 1 after the height of 1 has reexpanded from the height it has at discharge of the package from the packaging line shown in Figure 1, as described in Col. 5 lines 45-50 and Col. 2 lines 58-60) (clear from Figures 5 and 1, Col. 5 lines 51-63),
the apparatus (shown in Figure 1) comprising:
- a compressing unit (3-14 in Figure 1, collectively) for compressing said stack (1) in a direction along said height to a compacted height H1 (the height of 1 at the right end of the packaging line shown in Figure 1 prior to discharge of the package from the packaging line) being c1×H0 (because H0 is greater than H1, since the height of 1 reexpands from the height it has at discharge of the package from the packaging line, as described in Col. 5 lines 45-50 and Col. 2 lines 58-60), such that each portion of said stack (1) is subject to a compacting pressure PC (Col. 4 lines 16-30); and
- a packaging unit (27-33 in Figure 5, collectively) for applying the packaging (the “sheath” formed from films 25) to said stack (1) so as to maintain the stack (1) with said selected height H0 (the height of 1 after the height of 1 has reexpanded from the height it has at discharge of the package from the packaging line, as described in Col. 5 lines 45-50 and Col. 2 lines 58-60) in said package (1 and the “sheath” formed from films 25, collectively) without a clearance space between the packaging (the “sheath” formed from films 25) and a top and bottom of the stack (1) (Col. 5 line 64 – Col. 7 line 6).
However, Louis does not disclose: the apparatus comprises: stack forming members for forming the stack of absorbent tissue paper material; c1 is between 0.30 and 0.95; and the compacting pressure PC is at least 1 kPa.
Michler teaches that it was known to provide an apparatus with: stack forming members (102 and 106 in Figure 1) for quickly and easily forming a stack (108 in Figure 1) of absorbent tissue paper material by forming and then cutting a log (104 in Figure 1) into a plurality of stacks (108) (Paragraphs 0061 and 0063).
 KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Louis in view of Michler teaches all the limitations of the claim as stated above but does not expressly teach: c1 is between 0.30 and 0.95; and the compacting pressure PC is at least 1 kPa.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified c1 to be between 0.30 and 0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the force that the stack (1 of Louis) exerts on the packaging (the “sheath” formed from films 25 of Louis) after the stack expands inside the packaging after discharge of the package from the packaging line, increase the time it takes for the stack to expand to the packing height H0 after discharge of the package from the packaging line, and increase the vertical distance that the stack expands to reach the packing height H0 after discharge of the package from the packaging line. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0014, 0106, 0152, and 0176 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
It further would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the compacting pressure PC to be at least 1 kPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow the stack (1 of Louis) to be compressed more quickly and easily, and allow the stack to be compressed to higher densities and/or smaller heights. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0106 and 0176 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 34, Louis discloses that the compressing unit (3-14 collectively) is configured to compress the stack (1) by decreasing a distance between parallel surfaces (the bottom surface of plate 5 and the top surface of plate 3 in Figure 1), between which the stack (1) is disposed, in a direction perpendicular to the parallel surfaces (apparent from Figure 1, Col. 4 lines 7-30).

Response to Arguments
Applicant's arguments with respect to the 103 rejections of claims 1-34 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the “Synergistic Combination”:
the examiner firstly asserts that no evidence has been provided to prove that the stacks of Lee and Louis are low-density stacks which are only compressed in their elastic phase of compression. The stacks of Lee and Louis could easily be high-density stacks which are compressed in their elastic-and-plastic phase of compression and which also exhibit a significantly reduced springback force as a result of the compression. Secondly, the examiner asserts that no explanation/nexus has been provided as to how/why a low-density stack of ATMOS material corresponds to the stacks of Lee and Louis and thus there is no guarantee that the stacks of Lee and Louis behave similar to the low-density stack of ATMOS material and that the tests performed on the low-density stack of ATMOS material are representative of the stacks of Lee and Louis. Lastly, the examiner asserts that the test results for the low-density stack of ATMOS material are not comparable to the test results for the high-density stack of ATMOS material because the two stacks were not compressed the same amount (the low-density stack of ATMOS material was compressed to 92% of the packing height of H0 while the high-density stack of ATMOS material was compressed to 68% of the packing height of H0) and thus the Applicant has not proven that over-compressing a high-density stack results in a much greater reduction in springback force than over-compressing a low-density stack.

In response to Applicant’s arguments regarding the “Criticality of the Packing Density”:
the examiner firstly asserts that no evidence has been provided which suggests that compressing the stacks of Lee and Louis to a density in the claimed ranges of packing densities would destroy the no evidence has been provided proving that the claimed packing densities have not been used in the art and are outside of any routine modification. Lastly, the examiner asserts that the Applicant makes the conclusory statements that densities of the stacks of Lee and Louis are below a “critical threshold” density above which plastic deformations of the stack occur and that the stacks of Lee and Louis are only compressed in the elastic phase of compression. However, the Applicant does not provide any indication of what this “critical threshold” density is, how the densities of the stacks of Lee and Louis are less than this “critical threshold” density, and how/why the stacks Lee and Louis are only compressed in the elastic phase of compression.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731